DETAILED ACTION

Claims and Status of Application
Claims 1-7, 10, 14-16, and 18 are pending and under consideration. 
Claims 19-22, 24-26 and 33 are withdrawn. 



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 14-16, and 18    is/are rejected under 35 U.S.C. 103 as being unpatentable WO 02/41715 in view of United States Patent Application No. 2007/0237893 (MOORE).  
Claim 1 is directed to a blending apparatus for coating product in flavoring.  The limitations of claim are set forth in the table below along with an explanation how WO 02/41715 discloses those features: 
Claim 1 Limitations
WO 02/41715 
US2007/0237893

a product dispenser (10, 110) configured to dispense a falling stream of product along a first trajectory
See Figure 2, mixing device 320 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



a flavoring dispenser (20, 120) configured to dispense a falling stream of flavoring along a separate trajectory 
see Figure 2, 310 product chute and Figure 5a.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



a blending chute (30, 130) for receiving the falling stream of product and the falling stream of flavoring as they fall  along their first and second trajectories, the blending chute comprising an upper opening and a lower opening separate from the upper; 
The blending chute is in the area of m of Fig. 5C to 410 which allows for receiving the falling stream of product and the falling stream of flavoring, the blending chute comprising an upper opening and a lower opening as the opening rotates. It would have been obvious to provide a funnel-shape to catch more product.  The falling stream of flavoring together while both are still falling from the upper opening towards the lower opening by causing the falling stream of product and the falling stream of flavoring to intersect.  However, it is the Examiner’s position that the flavoring and dispensed product are initially provided to separate trajectories.   By definition for two paths to intersect each other they may have different trajectories that eventually meet each other. 
WO 02/41715 does not teach an upper opening and a lower opening. 

However, MOORE teaches using a rotary drum with baffles The method results in
better processing efficiencies, decreased waste and need to recycle unused materials, and improved product quality when used for coating operations [0021].  Pre-coated objects and particulates are then transferred to the drum 106 via open end (entrance) 107. The particulate coated objects exit the drum opposite the entrance via open end (exit) 108. The drum may be made of any suitable metal or plastic or combination thereof.   

    PNG
    media_image3.png
    238
    543
    media_image3.png
    Greyscale

Thus, it would have been obvious to one skilled in the art to modify the drum of WO 02/41715 to have two opening as claimed to improve efficiencies, decreased waste and need to recycle unused materials, and improved product quality when used for coating operations .



a deflection surface is part of funnel-shaped upper portion of the blending chute , wherein the deflection surface is configured to deflect at least the falling stream of product. 


W0 02/4715 does not teach this feature but  MOORE teaches this feature.  In Fig. 2, the contents are trapped by the flights 200 near the bottom of the drum indicated generally by 203. The contents 201 are lifted by the flights 200 as the drum rotates and then the contents 201 are dropped as generally indicated by 202. The contents fall back to the bottom 203 of the drum. The impact with the drum surface drives the particulates into the pre-coated objects and further breaks apart any clumps that have formed. The rotation of the drum continues the cycle of lifting and dropping. A downward angle of the drum provides momentum to the product for passage from the inlet to the outlet of the drum.

    PNG
    media_image4.png
    643
    525
    media_image4.png
    Greyscale




Thus, WO 02/41715 shows bringing the falling stream of product and the falling stream of flavoring together while both are still falling by causing the falling stream of product and the falling stream of flavoring to intersect in Fig. 5A.  It would have been obvious to one skilled in the art to let the products fall and mix together at the same time in area of m (see Figure 5c). This would allow the product fall and mix together.  This results in the falling stream of flavoring together while both are still falling from the upper opening towards the lower opening by causing the falling stream of product and the falling stream of flavoring to intersect. It also would have been obvious to have ingredients added/falling at the same time as an alternative way to predictably fill the drum and obtain a better mix in a shorter time period. 
As noted above, WO 02/41715 does not teach a chute or drum with an upper and lower opening. 
However, MOORE teaches that a chute with an upper and lower can be used to tumble and mix flavoring in a more efficient manner, as discussed above. 
Thus, it would have been obvious to one skilled in the art to modify the blending cute of WO 02/41715 to have an upper and lower opening, as it is taught that these openings can be used to facilitate natural tumbing and mix flavoring and snack product in a simple and efficient manner. 

Claim 2 recites that the blending chute is movable from a first position, at which it receives the product and flavoring, to a second position.
Claim 5 recites that the blending chute is a first blending chute, and wherein the apparatus further comprises a second blending chute; wherein the second blending chute is movable to the first position after the first blending chute is moved away from the first position.
Claim 6 recites that the first and second blending chutes are coupled to one another such that movement of the first blending chute away from the first position causes movement of the second blending chute towards the first position. 
As to claims 2, 5 and 6, Figure 3 of  WO 02/41715 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm each with an area of m will rotate around a vertical axis of rotation O while each of them rotates around itself. Explained more in detail with 15 reference to Figure 4A, the drums Ts-Tra are attached to the tips of arms 321 extending radially from the axis of rotation O such that as the central rotary shaft along the axis of rotation is rotated, the drums Tj-Tj, rotate horizontally together with the arms 321, as indicated by 20 arcuate arrows. Each arm 321carries on its end distal from the axis of rotation O a rotary member 321b adapted to rotate around its direction of extension. As shown in Figure 4B, the rotary member 321b is connected to a fixed annular rack 323 and a pinion 322 such that, as the arms 25 321 rotate horizontally around the axis of rotation O, the pinion 322 engaging with the fixed rack 323 rotates along the rack 323. 
It would have been obvious that a blending chute could be configured to be moved from the first position towards the second position while the falling stream of product and the falling stream of flavoring fall through the blending chute, as this would allow multiple ingredients to be added as discussed above.   
It would have been obvious to allow the second blending chute to be movable to the first position after the first blending chute is moved away from the first position so as to make the sure the ingredients can be added sequentially and not lost during production.   
As to the movement, it would have been obvious that the chute would be attached so that movement of the first blending chute away from the first position causes movement of the second blending chute towards the first position. 

Claim 3 recites that the blending chute is configured to be moved from the first position towards the second position while the falling stream of product and the falling stream of flavoring fall through the blending chute. At pg. 12, lines 1-18 of WO 02/41715, it is noted that multiple ingredients and multiple mixing devices can be used.  It would have been obvious to one skilled in the art to have the chute to move positons based on what mixing device is being filled as this allows the process to use multiple chutes/ingredients.

Claim 4 recites that the blending chute comprises a closeable opening at a downstream end of the blending chute, the blending chute being configured to hold the received product and flavoring therein before discharging.
It would have been obvious in view of WO 02/41715  to have a closeable opening at downstream end of the blending chute.  Otherwise, the ingredients would just fall out before mixing. 

Claim 7 recites that the blending chute is configured to discharge the received product and flavoring at a discharge position, the discharge position being laterally offset from the first position.
As shown in Figure 2 of WO 02/41715, the device 313 includes a supply device for flavor and a hopper for product 220 (pg. 7, lines 25-30). It would have been obvious to offset the two laterally from each other as Figure 2 shows the two side by side.  

Claim 10 recites that the first blending chute and second blending chute are coupled such that they are rotatable about a common axis wherein rotation of the blending chutes in a first direction moves each of the blending chutes sequentially between the first position and the second position.
At page 14 of WO 02/41715, it is discussed that a receiving chute and 31 and chute 32 is used in Figure 7.  Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm with chute area m will rotate around a vertical axis of rotation O while each of them rotates around itself. It would have been obvious to rotate the chute/mixer about a common axis wherein rotation of the blending chutes in a first direction moves each of the blending chutes sequentially between the first position and the second position.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Claim 14 recites that the flavoring dispenser is located over both an upper opening and a lower opening of the blending chute.
As shown in Figure 2 of WO 02/41715, the device 313 includes a supply device for flavor and a hopper for product 220 (pg. 7, lines 25-30). It would have been obvious to provide the above the blending chute/mixing device.  

Claim 15 recites the apparatus comprises a controller for controlling the relative times at which the product dispenser and flavoring dispenser dispense product and flavoring.
At pg. 5, lines 30-35 of WO 02/41715, it is discussed that a signal s2 is received so that the product and flavor can be released.  It would have been obvious to provide a controller (50) for controlling the relative times at which the product dispenser (10, 110) and flavoring dispenser (20, 120) dispense product and flavoring.

Claim 16 recites that the product dispenser dispenses product at a product dispense position and the flavoring dispenser dispenses product at a flavoring dispense position, wherein the product dispense position and the flavoring dispense position are laterally offset from one another.
As shown in Figure 2 of WO 02/41715, the device 313 includes a supply device for flavor and a hopper for product 220 (pg. 7, lines 25-30). It would have been obvious to offset the two laterally from each other as Figure 2 shows the two side by side.  

Claim 18 recites that the flavoring dispenser is configured to dispense a solid granular flavoring.
At page 3, lines 35-38 of WO 02/41715, the seasoning is a particulate which is also considered to be a granulate. 



Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
The applicant argues that Moore teaches anything funnel-shaped that could be considered to be the deflection surface of claim 1 of the present application.
However, the rejection is a combination of WO’715 and WO’715 shows a blending chute with funnel shape is in the area of m of Fig. 5C to 410 which allows for receiving the falling stream of product and the falling stream of flavoring, the blending chute comprising an upper opening and a lower opening as the opening rotates. It would have been obvious to provide a funnel-shape to catch more product. 
MOORE is only cited to show WO 02/41715 does not teach an upper opening and a lower opening. MOORE teaches using a rotary drum with baffles.  The method results in better processing efficiencies, decreased waste and need to recycle unused materials, and improved product quality when used for coating operations [0021].  Pre-coated objects and particulates are then transferred to the drum 106 via open end (entrance) 107. The particulate coated objects exit the drum opposite the entrance via open end (exit) 108. The drum may be made of any suitable metal or plastic or combination thereof.   

    PNG
    media_image3.png
    238
    543
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    643
    525
    media_image4.png
    Greyscale

Thus, it would have been obvious to one skilled in the art to modify the drum of WO 02/41715 to have two opening as claimed to improve efficiencies, decreased waste and need to recycle unused materials, and improved product quality when used for coating operations.
The applicant also argues that WO ’715 describes a type of system that is configured to coat individual batches of product in flavoring. 
However, this is only an intended use of the apparatus.  
The applicant also argues that the funnel in the ’715 reference cannot be the
blending chute and deflection surface of the independent claim, since product and flavoring are
not received in this funnel as they along separate trajectories.  Additionally, the applicant submits that neither the funnel nor the drum is configured to receive the product and flavoring along their different trajectories from the dispensers and to deflect at least the falling stream of product, thereby bringing the falling stream of product and the falling stream of flavoring together while both are still falling from the upper opening towards the lower opening by causing the falling stream of product and the falling stream of flavoring to intersect.
However, Fig.5A of ‘715 does show two separate streams of product and flavoring.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

MOORE is cited to teach an upper and lower opening and baffles. The method results in better processing efficiencies, decreased waste and need to recycle unused materials, and improved product quality when used for coating operations [0021].  Pre-coated objects and particulates are then transferred to the drum 106 via open end (entrance) 107. The particulate coated objects exit the drum opposite the entrance via open end (exit) 108. The drum may be made of any suitable metal or plastic or combination thereof.   See Fig.1:

    PNG
    media_image3.png
    238
    543
    media_image3.png
    Greyscale


	As to applicant’s arguments that the prior art is directed to bulk coating, it is noted that the claimed invention is not a method. With this in mind, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus"
	The applicant argues the deflection surface has to be part of the wall of the taught drums. 
However, this is not commensurate in scope with the claims as any deflection surface only needs to be a surface somewhere within the upper portion of a blending shoot where the upper portion is funnel shape.
	The applicant also argues that Moore’s open end could allow food items m and flavoring S in ‘715 to fall straight through and exit the drum, frustrating the purpose of mixing the food items m and the flavoring S.
	However, this is not true given that WO 02/41715 teaches a blending chute in the area of m of Fig. 5C to 410 which allows for receiving the falling stream of product and the falling stream of flavoring, the blending chute comprising an upper opening and a lower opening as the opening rotates. the falling stream of flavoring together while both are still falling from the upper opening towards the lower opening by causing the falling stream of product and the falling stream of flavoring to intersect.  However, it is the Examiner’s position that the flavoring and dispensed product are initially provided to separate trajectories.   By definition for two paths to intersect each other they may have different trajectories that eventually meet each other.
The applicant also argues that if Moore’s drum is kept at an angle as Moore’s FIG. 1 shows, then there is no way for the respective food item dispenser and flavouring dispenser in ‘715, or the 101-102 and 103-105 structure in Moore, to yield two separate streams of product and flavouring entering the
drum.
	However, this disregards WO 02/41715 and the teaching therein that two separate and distinct streams are provided. 
	The applicant also argues that keeping Moore’s drum at the angle shown in FIG. 1 reverses the sequence of lower and upper openings, such that the streams are “falling upwards”.
	However, this is not true given that MOORE is relied upon MOORE teaches using a rotary drum with baffles. The method results in better processing efficiencies, decreased waste and need to recycle unused materials, and improved product quality when used for coating operations [0021].  Pre-coated objects and particulates are then transferred to the drum 106 via open end (entrance) 107. The particulate coated objects exit the drum opposite the entrance via open end (exit) 108. The drum may be made of any suitable metal or plastic or combination thereof.   

	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799